IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






AP-75,178


EX PARTE MAURO MORRIS BARRAZA





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
IN CAUSE NO. 0378356-B, CRIMINAL DISTRICT COURT NO. 1

FROM TARRANT COUNTY



	Per curiam. 
 
O P I N I O N


	This is a subsequent application for writ of habeas corpus filed pursuant to Article
11.071, § 5 of the Texas Code of Criminal Procedure, on remand from the United States
Supreme Court.
	On April 8, 1991, Applicant was convicted of capital murder.  At punishment, the jury
answered the special issues submitted pursuant to Article 37.071 of the Texas Code of
Criminal Procedure, and the trial court set Applicant's punishment at death.  Applicant's
conviction was affirmed on direct appeal.  Barraza v. State, No. 71,275 (Tex. Crim. App.,
delivered October 5, 1994) (unpublished), cert. denied, 514 U.S. 1097 (1995).	
	Applicant claims that his death sentence is unconstitutional because he was seventeen
years old at the time he committed the capital murder in this case.  We initially dismissed this
application because it did not meet the requirements of Article 11.071 § 5 of the Texas Code
of Criminal Procedure.  However, on March 1, 2005, the United States Supreme Court held
that the Eighth and Fourteenth Amendments to the United States Constitution prohibit the
execution of offenders who were seventeen years old at the time they committed capital
murder.  Roper v. Simmons, 125 S. Ct. 1183 (2005).  In light of its holding, the United States
Supreme Court remanded this application to this Court for further consideration.   
	This application now meets the requirements of Article 11.071 § 5(a)(1) of the Texas
Code of Criminal Procedure because the legal basis of Applicant's claim was not available
to him at the time he filed his previous applications.  The trial court has entered findings of
fact and conclusions of law stating that Applicant was seventeen when he committed the
offense in this case.  We have reviewed the record and agree with the trial court's findings. 
Therefore, the sentence in cause number 0378356A in Criminal District Court Number 1 of
Tarrant County is reformed to reflect a sentence of confinement for life in the Texas
Department of Criminal Justice - Institutional Division.		
Delivered:	May 18, 2005	
Do Not Publish